Citation Nr: 0207808	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  00-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefits sought 
on appeal.   

The veteran has filed a claim of entitlement to VA dental 
treatment.  This issue is not intertwined with the issues in 
appellate status and will be discussed in the Remand section 
of this decision.


FINDINGS OF FACT

1.  Generalized anxiety disorder is currently manifested by 
chronic symptoms of anxiety, situational anxiety, depression, 
fear of impending doom, tremulousness, excess irritability 
and difficulty getting along with people. 

2.  The veteran's service-connected disabilities are 
generalized anxiety disorder, rated 50 percent, and irritable 
bowel, rated 0 percent.  The combined evaluation is 50 
percent.

3.  The veteran has occupational history as a police officer, 
reportedly became totally disabled in 1992, and has a Masters 
Degree in Public Administration.

4.  The veteran's service connected disabilities are not so 
debilitating as to prevent him from obtaining and maintaining 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.130, Diagnostic 
Code 9400 (2001).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
regard, the RO has not reviewed the veteran's claims in 
conjunction with the VCAA and the pertinent regulations.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statement of 
the case and supplemental statements of the case informed the 
appellant of the evidence needed to substantiate his claim 
and the pertinent law and regulations.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has procured service 
and post medical records identified by the veteran.  During a 
hearing before the undersigned member of the Board sitting at 
the RO in August 2001 the veteran indicated that he saw a VA 
social worker for his psychiatric illness and that he has 
submitted a letter to that effect.  Of record is an April 
2000 statement from this social worker.  The veteran has also 
undergone two VA examinations during the appeal period. 
Consequently, the Board finds that the requirements of the 
VCAA and its implementing regulations have been met by VA. As 
such, the Board finds that a decision in this case is not 
prejudicial to the veteran and the Board will proceed with 
its adjudication of the veteran's appeal.  Bernard v. Brown, 
4 Vet. App. 384 (1993). 

I.  Factual Background

A review of the claims file reflects that in a January 1951 
rating decision, the RO granted service connection for an 
anxiety reaction with gastrointestinal symptoms, which was 
assigned a 10 percent rating at that time under Diagnostic 
Code 9400.  This was based in part on findings in a July 1950 
VA examination, which contains an impression of anxiety 
reaction, with gastro-intestinal symptoms, chronic, moderate.

Following a September 1979 VA examination which revealed a 
diagnosis of anxiety reaction, chronic, moderately severe 
with depressive features, the RO in an October 1979 rating 
decision increased the 10 percent rating in effect to 30 
percent. 
Following a January 1984 VA psychiatric examination which 
revealed a diagnosis of generalized anxiety disorder, 
chronic, with severe depressive features, the RO in a 
February 1984 rating decision, increased the 30 percent 
evaluation in effect for the psychiatric disorder to 50 
percent.  The 50 percent rating has remained in effect since 
that time.

Received in February 1999 was the veteran's application for 
compensation based on umemployability.  He reported that he 
worked as a police officer from 1950 to 1983.  He stated that 
his disability affected full time employment in July 1983.  
He reported that he became to disabled to work in July 1992.  
He stated that he had a Masters Degree in Public 
Administration.  

A VA psychiatric examination was conducted in March 1999.  At 
that time the veteran complained most of sleep dysfunction.  
He said that he wakes up at about 2:00 AM by his snoring, 
which he believed was due to sleep apnea.  He complained that 
he was then unable to go back to sleep.  The veteran 
explained that he owned and lived in a two family house that 
he shared with his unmarried son, and with his daughter and 
her children who rented the other unit.  The veteran said 
that he did nothing much of the day and that he had no 
friends.  He reported that he was not a pleasant person or 
easy to get along with.  He did spend some time visiting with 
his family.  He said that he retired five years early from 
the police force because he could not get along with his 
colleagues.

The examination showed that the veteran was very fit looking, 
well dressed and kempt.  He was mildly tanned and his hair 
was neatly trimmed.  He maintained that his activities were 
drastically restricted because of his cardiac arrhythmia and 
sleep apnea and bronchitis.  He was unable to establish any 
kind of a relationship with the examiner because he appeared 
to be extremely distracted and inattentive.  The examiner 
noted that this was due partly to a hearing loss admitted to 
later in the interview.  The examiner also noted that the 
veteran often appeared confused or befuddled by the 
questions.  The veteran's speech was comprehensible and he 
tried to be direct and forthcoming in his answers, but he was 
clearly experiencing a rather notable aphasia with extreme 
word finding difficulty.  The examiner noted that the veteran 
also had significant memory impairment, which the examiner 
opined, was becoming worse.  The veteran appeared to be 
restless and with a very high level of irritability and 
frustration, although he was unable to explain why.  The 
veteran was vague about any hallucinations, but admitted to 
hearing voices that he thought was related to his hearing 
loss.  He acknowledged seeing things that were not there in a 
fleeting but disturbing manner.  The veteran had no apparent 
suicidal or homicidal ideation.  The examiner opined that the 
veteran's thinking was concrete and his judgment, if not 
flawed at the present, would begin to deteriorate.  The 
examiner opined that reality testing was unimpaired, however, 
thinking and reasoning were not very good even for a person 
of advanced age; and that the veteran somatized all of his 
psychological distress and housed each of his psychological 
symptoms within a physical dysfunction of some kind.  The 
examiner noted that the veteran was convinced that stress was 
causing and had caused cardiac problems and the 
gastrointestinal problems throughout his adult life.  The 
examiner noted that there was no need for auxiliary testing 
at that time.  After examination, the 
Axis I diagnoses were (1) generalized anxiety disorder 
characterized by expensive somatization; and (2) probable 
early dementia, likely of the Alzheimer's type and 
characterized by moderate aphasia, repetitiveness, and memory 
dysfunction.  The examiner assigned a global assessment of 
functioning (GAF) score of 70.   

During a May 2000 VA mental disorders examination, the 
veteran complained that his anxiety made it difficult to get 
along with people and that he easily got into arguments.  He 
reported that he lived with his son and got into arguments 
even with him.  He reported that he used to take Valium but 
stopped due to problems with the medication, and presently 
took buspirone.  He felt that his anxiety disorder had 
worsened his lung disorder since when he became stressed, he 
would start coughing.  He complained that he had verbal 
outbursts periodically.  He reported that his wife had died.  
He was employed as a policeman but retired at the age of 60 
on a cardiac disability.  He said he still had difficulty 
with sleep and that when he wakes up, things start going 
through his mind at a rapid pace, and he cannot get back to 
sleep.  He reported seeing a physician for medication 
evaluations and had ongoing psychosocial therapy.

The examiner noted that while the veteran was doing well, he 
still reported considerable struggles with anxiety and 
depression.  The examiner noted that the veteran had 
considerable difficulty with his pulmonary problem and he 
carried an oxygen tank with him to the examination and had to 
wear a cannula.  The veteran reported that he was subject to 
coughing spells and felt that he needed a cane, but did not 
use one the day of the examination because he had to carry 
his brown envelopes full of papers.  The veteran felt that 
his activities were restricted considerably by his pulmonary 
problems.  The veteran reported that he also had difficulty 
with hearing and used a hearing aide, and his memory was also 
not as good as he believed it should be.  The examiner noted 
that the veteran had a high level of variability and 
frustration due to the combined problems of his health and 
his nerves.

The veteran reported that he occasionally heard voices, for 
instance someone at the door would be knocking and asking to 
get in, and when he went, there would be no one there.  
However, he did not bother with these and they seemed to him 
to be phenomenon related to his hearing loss.  He lived with 
his son and he was mourning the recent death of his wife, a 
sister, a brother-in-law, and a sister-in-law.

On mental status evaluation, the veteran was seemingly in 
good health, but did need an oxygen tank that constantly 
pumped oxygen for him during his visit.  He had a history of 
the long-standing anxiety disorder, along with excess 
irritability, situational anxiety, fear of impending doom, 
tremulousness, and difficulty with excess irritability, which 
the examiner opined, coincided with the veteran's difficulty 
getting along with people.  The veteran took buspirone for 
his anxiety symptoms and reported having reasonable luck with 
medication.  The examiner opined that there was no evidence 
of major depression, suicidal ideation, or a psychosis.  
Orientation and intellectual functioning were intact.  
Insight and judgment were good.  The diagnosis was 
generalized anxiety disorder.  The examiner assigned a GAF 
score of 65.   

There are various VA and private medical records from 1996 
through April 2001 reflecting treatment for various medical 
conditions including treatment for his generalized anxiety 
disorder.  An April 2000 statement from a VA clinical social 
worker is to the effect that the veteran began psychotherapy 
in the early 1990s.  At that time the veteran had suicidal 
thoughts and felt some risk in acting on them.  Since that 
time he has struggled with anxiety and depression.

At an August 2001 hearing before the undersigned Member of 
the Board sitting at the RO, the veteran testified regarding 
his claims on appeal here.  He testified that he retired from 
a police department because his nervous condition was 
aggravating him such that he could not function in that job.  
He indicated that his sleep apnea wakes him in the middle of 
the night, and that he cannot get back to sleep because of 
thoughts of events during service during World War II.  He 
described outbursts he had due to his generalized anxiety 
disorder, and testified that when he got excited he would 
lose his breath.  The veteran testified that he had had 
pneumonia seven times within the past two years.  He also 
testified that he got thoughts of suicide a couple times a 
week, and that he got into arguments with his son probably 
every day.  He testified that he did not socialize with 
people outside of his family.  The veteran testified that he 
had constant depression, and had trouble with irritability, 
anger control and impulse control.

II.  Analysis

A.  Increased Rating for Generalized Anxiety Disorder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41. Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Generalized anxiety disorder is rated under Diagnostic Code 
9400.  38 C.F.R. § 4.130 (2001).  Under Diagnostic Code 9400, 
a 50 percent disability evaluation encompasses generalized 
anxiety disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9400 (2001).

GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting DSM-IV).  The American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., (DSM-IV), indicates that a GAF score of 
61 to 70 represents some mild symptoms, or some difficulty in 
social occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

To summarize, the veteran's testimony and statements are 
deemed competent with regard to the description of the 
symptoms of his PTSD.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.  In this 
regard, the May 2000 examination showed that the veteran has 
long standing anxiety, reported depression, excess 
irritability which lapped over into his difficulty getting 
along with people, situational anxiety, fear of impending 
doom, and tremulousness.  However, his intellectual 
functioning was not impaired.  Additionally his insight and 
judgement were described as good.  Although the veteran 
reported hearing voices, the examiner found no evidence of a 
psychosis and the veteran was oriented.  Also there was no 
evidence of major depression or suicidal ideation.  Although 
the veteran has complained of problems with sleeping, this 
has been associated with sleep apnea, a disability for which 
service connection has not been granted.

There are some clinical indications, as shown in the March 
1999 VA mental disorders examination, reflecting that some 
symptoms found such as moderate aphasia, repetitiveness and 
memory dysfunction are associated with nonservice-connected 
neurological pathology.  However, as previously indicated the 
more recent May 2000 VA examination, the examiner found that 
intellectual functioning was intact.  Additionally the VA 
examiner in May 2000 assigned a GAF score of 65 which is 
compatible with mild symptoms or some difficulty in social 
occupational, or school functioning.  

Accordingly, it is the judgment of the Board that the degree 
of impairment resulting from the veteran's psychiatric 
illness does not satisfy the criteria for a 70 percent 
rating.  Accordingly, the preponderance of the evidence is 
against the veteran's claim.

B.  Total Disability Rating Based on Individual 
Unemployability Due to Service-Connected Disabilities 

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran is service connected for generalized anxiety 
disorder, rated 50 percent disabling; and for irritable 
bowel, rated 0 percent disabling.  He has reported no current 
problems with his irritable bowel syndrome.  In light of the 
foregoing, the veteran fails to satisfy the minimum 
percentage requirements for individual unemployability under 
38 C.F.R. § 4.16(a), as he does not have one disability 
ratable at 60 percent or more, nor does he have one 
disability rated at 40 percent or more, with sufficient 
additional disability to bring the total to 70 percent or 
more.

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  

In this case, the RO denied consideration of the veteran's 
TDIU claim on an extraschedular basis on the grounds that 
there were no unusual or exceptional factors or circumstances 
associated with the veteran's disablement.  Upon review of 
the claims file, the Board finds that the evidentiary record 
does not permit a conclusion that there were any unusual or 
exceptional circumstances present in the veteran's case as to 
have warranted its referral to the VA Director of the 
Compensation and Pension Service.  See 38 C.F.R. §§  
3.321(b)(1), 4.16; Bagwell v. Brown, 9 Vet. App. 337 (1996).  
There is no indication for recent hospitalizations for his 
psychiatric illness or irritable bowel and the evidence does 
not show that the industrial impairment caused his 
psychiatric illness exceeds the degree of impairment 
contemplated by the regular schedular standards as set forth 
above.  

Accordingly, the Board concludes that the veteran's service-
connected disorders are not so debilitating as to prevent the 
veteran from obtaining and maintaining gainful employment 
consistent with his work history and education.  Thus, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim. 


ORDER

An increased rating for generalized anxiety disorder is 
denied.

A total disability rating for compensation purposes based on 
individual unemployability is denied.


REMAND

A review of the record reflects that a VA medical facility 
denied the veteran's claim for dental treatment.  The veteran 
thereafter submitted a notice of disagreement.  Thus, a 
statement of the case is required.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Accordingly, this case is REMANDED to 
the RO for the following:

The RO should ensure that the VA medical 
facility furnishes the veteran and his 
representative a statement of the case on 
the issue of entitlement to VA dental 
treatment and inform the veteran of the 
requirements necessary to perfect his 
appeal.  This issue is not before the 
Board until a timely appeal has been 
submitted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21- 1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

